             Case 1:19-cv-09037-JPO Document 21 Filed 09/15/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MRC MEDIA, LLC,
                                                         Case No. 1:19-cv-09037-JPO
Plaintiff,

v.

FIERCE PUBLISHING COMPANY LIMITED                        DEFAULT JUDGMENT
and SORAPOJ TECHAKRAISRI,

Defendants.


                 This action having been commenced on September 27, 2019 by the filing of a

Summons and Complaint, and the Summons and Complaint having been served on the Defendant

Fierce Publishing Company Limited, in accordance with Fed. R. Civ. P. 4(f)2(c)(ii), on November

25, 2019, with proof of service having been filed with the Court on December 3, 2019, and the

Summons and Complaint having been served on the Defendant Sorapoj Techakraisri, in accordance

with Fed. R. Civ. P. 4(f)2(c)(ii), on December 12, 2019 and December 13, 2019, with proofs of service

having been filed with the Court on December 19, 2019, and the Defendants having failed to plead or

otherwise defend in this action and said default having been duly noted upon the annexed Certificates

of Default, it is hereby

                 ORDERED AND ADJUDGED that Plaintiff MRC Media, LLC, 1540 Broadway,

New York, NY 10036, have judgment jointly and severally against defendants Fierce Publishing

Company Limited, 87/2 CRC Tower, All Seasons Place 45th Fl., Wireless Road, Lumpini,

Pathumwan, Bangkok 10330 Thailand, and Sorapoj Techakraisri, 87/2 CRC Tower, All Seasons

Place 45th Fl., Wireless Road, Lumpini, Pathumwan, Bangkok 10330 Thailand, of $1,450,000.00 in

unpaid royalty fees; and that Plaintiff have execution therefor.
        Case 1:19-cv-09037-JPO Document 21 Filed 09/15/20 Page 2 of 2




Dated: New York, New York
       September 15, 2020
                                   ____________________________
                                   Hon. J. Paul Oetken, U.S.D.J.

                                   This document was entered on the docket on

                                   ____________________________.
